      Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 1 of 23




                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF TEXAS
                                 WACO DIVISION

 DR. LAMAR COLLINS AND                         §
 ROSE COLLINS,                                 §
           Plaintiffs,                         §
                                               §
 v.                                            §
                                               §        CIVIL ACTION NO. 6:21-cv-657
 ROBINSON INDEPENDENT SCHOOL                   §
 DISTRICT,                                     §
           Defendant.                          §

                    APPENDIX TO NOTICE OF REMOVAL
Ex. A.       Documents in State Court file, Cause No. 2021-1636-5; Dr. Lamar Collins and
             Rose Collins v. Robinson Independent School District; In the 414th Judicial District
             Court, McLennan County, Texas
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 2 of 23




                                   EXHIBIT A

                   DOCUMENTS IN STATE COURT FILE

 1.    Docket Sheet

 2.    Request for Issuance of Summons to Dr. Michael Hope, Superintendent of
       Robinson Independent School District

 3.    Plaintiff’s [sic] Original Petition and Jury Demand

 4.    Filing receipt for Original Petition

 5.    Filing receipt for Request for Issuance of Citation

 6.    Citation and Return of Service

 7.    Request for certified copies

 8.    Filing receipt for certified copy request
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 3 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 4 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 5 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 6 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 7 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 8 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 9 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 10 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 11 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 12 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 13 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 14 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 15 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 16 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 17 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 18 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 19 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 20 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 21 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 22 of 23
Case 6:21-cv-00657-ADA-JCM Document 1-1 Filed 06/24/21 Page 23 of 23
